Opinion issued October 3, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00777-CV
____________

IN RE SHERRY CONTRERAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Sherry Contreras, has filed a petition for writ of mandamus
complaining of the trial court's (1) April 25, 2002, order that relator's court-ordered
share of a court-ordered psychological evaluation of her child be paid by real party
in interest Manuel Contreras in lieu of his child support payments to relator for June,
July, and August, 2002.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.  The Honorable Frank Rynd, judge of the 309th District Court of Harris County,
Texas.  The underlying proceeding is trial court cause no. 1999-46077, styled In the Matter
of the Marriage of Sherry Lynn Contreras and Manuel Contreras and in the Interest of Their
Minor Children.
2.  The Honorable Frank C. Price, former Justice, Court of Appeals, First District of
Texas at Houston, participating by assignment.